Exhibit 10.3


Cigna Corporation


Cigna Long-Term Incentive Plan: Restricted Stock Grant Agreement


Cigna Corporation (“Cigna”) has granted you the number of shares of restricted
stock of Cigna set forth below in this Restricted Stock Grant Agreement
(“Restricted Stock Grant” or “Grant”) under the Cigna Long-Term Incentive Plan
(“Plan”). The date of your Restricted Stock Grant (“Grant Date”) and the dates
on which your Grant is scheduled to vest (“Vesting Dates”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and
Conditions below.

The award of Shares pursuant to this Restricted Stock Grant is expressly
conditioned on your acceptance of the terms and conditions of this Grant and of
the attached Confidentiality, Non-Competition and Non-Solicitation Agreement
(or, with respect to Cigna company employment in California, the attached
Confidentiality and Non-Solicitation Agreement) (as applicable, the “Covenant
Agreement”). You should carefully read all the terms and conditions of this
Restricted Stock Grant and the attached Covenant Agreement and be sure you
understand what they say and what your responsibilities and obligations are
before you click on the ACCEPT button to acknowledge and agree to this Grant.


If you are not willing to agree to all of the Grant and Covenant Agreement terms
and conditions, do not accept the Grant and do not click the ACCEPT button for
the Restricted Stock Grant Acknowledgment and Agreement. If you do not accept
the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Grant and the Covenant
Agreement, which include, among other things, restrictive covenants such as
non-competition, customer and employee non-solicitation and non-disclosure
provisions and litigation cooperation and intellectual property assignment and
assistance provisions.


Participant:
Grant Type:
Plan Name: Cigna Long-Term Incentive Plan


Grant Date:
Total Granted:
Grant Price: (USD)


Vesting Schedule

Shares GrantedVesting Date



In addition to this Restricted Stock Grant and the attached Covenant Agreement,
you should also read the Plan Document and Key Contacts and Reference Materials
document (attached to the Plan) and indicate that you have done so and agree to
the terms of all documents attached to this Grant by checking the appropriate
box in the online grant acceptance process. The Key Contacts and Reference
Materials document contains information on how to get important stock award
information (such as the Plan Prospectus, Tax Considerations and Cigna's
Securities Transactions and Insider Trading Policy) and whom to contact if you
have questions.



--------------------------------------------------------------------------------





Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.


Important Notice: Restricted Stock Grant and Covenant Agreement Acknowledgment
and Agreement
2



--------------------------------------------------------------------------------





By clicking on the ACCEPT button, I:


Acknowledge and represent to Cigna that I have:
1. received the Restricted Stock Grant and the Covenant Agreement;
2. read and understand their terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and
3. received answers to any questions I had about the Grant and the Covenant
Agreement and their terms and conditions, including the applicable restrictive
covenants.




Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.


































































3



--------------------------------------------------------------------------------









TERMS AND CONDITIONS OF YOUR [Year]
RESTRICTED STOCK GRANT


These Terms and Conditions are an important part of your grant of Restricted
Stock from Cigna Corporation (Cigna). The terms of your Restricted Stock grant
are in: (a) the electronic Restricted Stock Grant Agreement above, (b) these
Terms and Conditions, (c) the Covenant Agreement and (d) the applicable Plan
provisions.
Certain words in this document with first letters capitalized are defined in the
Restricted Stock Grant Agreement above, these Terms and Conditions or Article 2
of the Plan. This grant is void if you are not an employee of Cigna or a
Subsidiary (a Cigna company) on the Grant Date.


1. Restricted Stock; Restrictions
Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock,
but they are subject to certain Restrictions. The Restrictions are:
(a)  You cannot sell or transfer the Shares to anyone during the Restricted
Period; and
(b)  Unless an exception applies, you will forfeit (lose your right to) the
Shares if you have a Termination of Employment during the Restricted Period.
Article 7 of the Plan describes these Restrictions in more detail. In addition,
you must also comply with all the other terms and conditions of this grant and
the Covenant Agreement.


2. Restricted Period; Vesting
The Restricted Period starts on the Grant Date and ends on the Vesting Date. The
Restrictions on the Shares will end (your Shares will vest) on the applicable
Vesting Date only if you remain continuously employed by a Cigna company from
the Grant Date to the applicable Vesting Date and comply with all the terms and
conditions of this grant and the Covenant Agreement.
You have [ ] separate Vesting Dates under this grant because the Shares will
vest in [ ] stages: [ ] on the [ ] anniversary of the Grant Date; [ ] on the [ ]
anniversary of the Grant Date; and [ ] on the [ ] anniversary of the Grant Date.
Your vesting date may be earlier (see paragraph 3).


3. Early Vesting


In certain situations your vesting date may be earlier than the Vesting Dates
described in paragraph 2:
(a) The Shares will vest upon your Termination of Employment if it is Upon a
Change of Control or due to your death or Disability. Whether there is a
Termination Upon a Change of Control for purposes of this Restricted Stock grant
is determined by reference to a Change of Control (as defined in the Plan) of
the entity issuing this grant (Cigna Corporation) and not by reference to a
Change of Control of any predecessor entity of Cigna Corporation.
(b) The Shares may vest upon your Termination of Employment if:
(1)  It is due to your Early Retirement or Retirement; and
4



--------------------------------------------------------------------------------



(2)  The People Resources Committee or its designee (including Cigna’s senior
human resources officer) approves the early vesting before your Termination of
Employment.
        If you want to be considered for early vesting when you retire, you must
ask your manager or human resources representative far enough in advance of your
retirement so there is time to process your request.


4. Voting Rights; Dividends  
(a) You have the right to vote the Shares. If you forfeit a Share, you will also
forfeit the right to vote the Share.
(b) You have the right to receive dividends on the Shares. Dividends paid on the
Shares during the Restricted Period will be held by Cigna. Subject to the
forfeiture provisions of paragraph 4(c), your right to receive accumulated
dividends on a Share will vest on the scheduled Vesting Date for the Share
described in paragraph 2 (Scheduled Vesting Date). Once a Share vests, your
right to future dividends on the Share, and the method of payment, will be the
same as for any other Cigna shareholder.
(c) If you forfeit a Share, you will also forfeit the right to any accumulated
and future dividends related to the Share. Even if you do not forfeit a Share,
you will forfeit the right to any accumulated dividends on the Share if:
(1) You have a Termination of Employment before the Scheduled Vesting Date for a
Share (even if the Share vests under paragraph 3);
(2) The Scheduled Vesting Date for a Share occurs before the Share vests
(because vesting is delayed); or
(3) You are on a leave of absence when the Share vests.
(d) Vested accumulated dividends, less applicable taxes withheld, will be paid
to you in a lump sum within 70 days after the Scheduled Vesting Date. Cigna will
not pay any interest on the accumulated dividends.


5. Taxes at Vesting
When the Shares vest, you must satisfy any required tax withholding obligation.
Cigna reserves the right to withhold enough newly-vested Shares to cover all or
part of any applicable tax withholding. However, if section 83(b) of the U.S.
Internal Revenue Code of 1986, as amended, applies to you and you make a timely
election under that provision, you must make an immediate cash payment to
satisfy any required tax withholding obligation.


6. Book-Entry Shares; Sale of Shares
(a) Cigna (or a custodian appointed by Cigna) will hold your Shares before and
after vesting in book-entry form in a Stock Account. That is, a record of your
Share ownership will be kept electronically.
(b) You may generally sell or transfer vested Shares at any time, but your right
to sell the Shares after they vest may be limited by Cigna. This right is
subject to the terms of Cigna's Securities Transactions and Insider Trading
Policy, and Cigna reserves the right, for any reason at any time, to suspend or
delay action on any request you make to sell the Shares.


7. Conditions of Grant
5



--------------------------------------------------------------------------------



(a) By accepting the grant, you are agreeing:
        (1)  to the Inventions provision in paragraph 7(b);
        (2) to the restrictions contained in the attached Covenant Agreement and
in paragraph 7(c)(2) below (such restrictions collectively, the “Promises”);
        (3) to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition Promise under
the Covenant Agreement. Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer and shall identify the individual or entity and your
anticipated start date;
        (4) to disclose the terms of the Promises (including, without
limitation, the Promises related to non-solicitation and non-competition) and
the consequences of a Violation (as defined below) to any individual or entity
for whom you perform services during the 12 month period immediately following
your Termination of Employment; and
        (5) not to engage in any activity that would constitute a Violation (as
defined below).  
        You understand and agree that the conditions of the grant set forth in
this paragraph 7(a) are a material part of the inducement for Cigna's granting
you the Shares and essential pre-conditions to your eligibility to exercise any
rights associated with the Shares and retain any benefit from the vesting of the
Shares.
        The award of Shares pursuant to this Restricted Stock Grant is expressly
conditioned on your acceptance of the terms and conditions of this Grant and of
the attached Covenant Agreement. If you decide to accept this Restricted Stock
Grant, you are accepting and agreeing to all of the terms and conditions of this
Grant and of the attached Covenant Agreement, which include, among other things,
restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions.
        You should review the terms of this Grant and the Covenant Agreement
carefully to ensure that you understand what they say and what your
responsibilities and obligations are before you click on the accept button to
acknowledge and agree to this Grant.
(b)  Inventions
        (1) You hereby assign and promise to assign to Cigna companies or their
designee, all your right, title, and interest in and to any and all current and
future Inventions. You acknowledge that all original works of authorship which
you make (whether alone or jointly with others) within the scope of your Cigna
company employment and which are protectable by copyright are “works made for
hire,” as defined in the United States Copyright Act.
        (2) You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.
        (3) If in the course of your Cigna company employment, you incorporate a
Prior Invention into any Cigna company work product, you grant Cigna companies a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the
Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services
6



--------------------------------------------------------------------------------



(shareholderservices@Cigna.com) of any Prior Inventions that you are not
assigning under this paragraph 7(b).
        (4) “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.
        (5) “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.
(c) Violation
You will engage in a “Violation” if, directly or indirectly, you engage in any
willful misconduct as described in paragraph 7(c)(1) below, or you break any of
the Promises.
(1) Willful Misconduct:
(A) You have a Termination of Employment initiated by a Cigna company because
you engaged in conduct that constitutes a gross violation of Cigna's Code of
Ethics and Principles of Conduct or other employment policies.
(B) You do anything else while an employee of any Cigna company that is not
discovered by the company until after your Termination of Employment and that
would, if you had still been employed at the time of the discovery, be reason
for your Termination of Employment for willful misconduct, as described above.
(2) Promise to Assist with Patent and Copyright Registrations:
(A) You Promise that, during your Cigna company employment and after your
Termination of Employment, you will assist Cigna companies, should they request
and at Cigna's expense, to secure their rights (including any copyrights,
patents, trademarks or other intellectual property rights) in or relating to the
Inventions in any and all countries, including by:
(i)disclosing to Cigna companies all pertinent information and data; and
(ii)executing all applications, assignments or other instruments necessary to
apply for and obtain these rights and assign them to Cigna companies.
(d) (1) If you were an Executive Officer (subject to the requirements of Section
16(a) of the Exchange Act) at any time during the 24-month period before the
date of a Violation of the Covenant Agreement, the People Resources Committee
will have the sole discretion to waive your obligation to make all or any part
of the Payment (described in paragraph 8) and to impose conditions on any
waiver.
7



--------------------------------------------------------------------------------



(2) Otherwise, Cigna's Senior Human Resources Officer, or his or her designee,
will have the sole discretion to waive your obligation to make all or any part
of the Payment and to impose conditions on any waiver.
(3) Determinations of the People Resources Committee, Cigna's Senior Human
Resources Officer, or his or her designee, will be final and binding on all
parties.


8. Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna
may seek any additional legal or equitable remedy, including as described in the
Covenant Agreement.
(a) You will immediately forfeit all unvested Shares if you engage in any
Violation at any time.
(b) You must immediately make the Payment described in paragraph 8(c) to Cigna
in the manner described in paragraph 8(d) if:
(1) You engage in a Violation of the non-competition or non-solicitation
restrictions of the Covenant Agreement; or
(2) You engage in a Violation described in paragraph 7(c)(1) (willful
misconduct) or any other Violation (e.g. you disclose Cigna company Confidential
Information in violation of the Covenant Agreement) at any time.
(c) “Payment” is the value you realize from any Shares that vest during the
12-month period ending on (and including) the date of your Termination of
Employment. The Payment will equal:
(1) The number of Shares that vest during that 12-month period;
         multiplied by
(2) The Fair Market Value of those Shares on their Vesting Date;
         plus
(3) The total amount of all dividends, if any, paid to you on those Shares
through the date of the Payment.
(d) Cigna will recover the Payment from you by any means permitted by applicable
law, at the sole discretion of Cigna management, including but not limited to
any or all of the following methods:
(1) If you have any Shares in a Stock Account or in any other account in
book-entry form when a Violation occurs, Cigna will take back from you the whole
number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.
(2) Cigna will, to the extent permitted by applicable law, reduce:
(A) The amount of any payments that any Cigna company owes you for any reason
(including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by
(B) The Payment amount.
        This reduction will not occur until the date a future payment to you is
due.
8



--------------------------------------------------------------------------------



(3) Cigna will send you a written notice and demand for all or part of any
Payment amount. Within 30 days after you receive that notice and demand, you
must make the Payment to Cigna.


9. Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions
You agree that:
(a) If Cigna Companies are unable to obtain your signature on any instruments
needed to secure their rights in or relating to the Inventions pursuant to
paragraph 7(c)(2)(A); then
(b) You hereby appoint Cigna companies and their duly authorized officers as
your agents and attorneys in fact to act for and on your behalf to execute and
file any documents and take other actions as may be necessary for Cigna
companies to secure those rights.
10. Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares. By accepting
this Restricted Stock grant:
(a) You acknowledge that the action you request may not be completed until
several days after you submit it.
(b) You agree to assume the risks, including the risk that the market price of
the Shares may change, related to delays described in paragraph 10(a) between
the time you ask for any Shares to be sold and the time your Shares are actually
sold.
11. Applicable Law
You understand and agree that, except as otherwise provided in the Covenant
Agreement, the terms and conditions of this Restricted Stock Grant and all
determinations made under the Restricted Stock Grant Agreement, the Plan, and
these Terms and Conditions will be interpreted under the laws of the State of
Delaware, without regard to its conflict of laws rule.
For the avoidance of doubt, the terms and conditions of the Covenant Agreement
and all determinations made under the Covenant Agreement will be interpreted
under applicable state law as set forth in the Covenant Agreement.
12. Arbitration  
Except as otherwise provided in the Covenant Agreement, if you have an agreement
with Cigna to arbitrate employment-related disputes, you agree to resolve any
disputes relating to this Restricted Stock Grant through arbitration.
13. Acceptance
If you disagree with any of these Terms and Conditions or the terms and
conditions of the Covenant Agreement, YOU MUST NOT ACCEPT THE RESTRICTED STOCK
GRANT. If you sign the Restricted Stock Grant or the Covenant Agreement, or
acknowledge your acceptance electronically or otherwise, you will be:
(a)  Agreeing to all the terms and conditions of the Restricted Stock Grant and
of the Covenant Agreement, including the Inventions provision in paragraph 7(b)
and all of the Promises;
(b)  Warranting and representing to Cigna that you are, and will remain, in full
compliance with all applicable terms and conditions;
9



--------------------------------------------------------------------------------



(c)  Authorizing Cigna to recover the Payment described in paragraph 8 and to
seek any other available remedy pursuant to the Covenant Agreement, if you
engage in a Violation; and


(d) Appointing Cigna as your agent and attorney-in-fact to secure rights with
respect to Inventions if unable to obtain your signature as described in
paragraph 9.


[Year] US RSG Grant Agreement ([ ]) including Terms and Conditions


10

